Citation Nr: 0819552	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  95-05 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for malignant melanoma, 
secondary to radiation exposure.

2.  Entitlement to an initial compensable rating for bladder 
cancer prior to January 4, 2000.

3.  Entitlement to an initial rating greater than 10 percent 
for bladder cancer as of January 4, 2000.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The veteran had active service from July 1945 to August 1946. 

This comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  
An October 1993 rating decision denied a claim of service 
connection for malignant melanoma, secondary to radiation 
exposure.  The veteran presented testimony on this issue at 
Board hearings held in October 1998 and July 2001.  This 
issue was last before the Board in August 2002, at which time 
the claim was remanded to the RO for additional development.

A January 2005 RO rating decision granted service connection 
for bladder cancer, and assigned an initial noncompensable 
rating effective from March 30, 1992, and a 10 percent rating 
effective on January 4, 2000.  The veteran has appealed the 
initial ratings assigned.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 1998 and July 2001, the veteran appeared and 
testified before a Veterans Law Judge who is no longer 
employed at the Board.  In a letter received in May 2008, the 
veteran elected to have another personal hearing before a 
Travel Board Member who will be deciding his case.  The case 
is, therefore, REMANDED to the RO to accommodate that 
request.

The RO should undertake appropriate scheduling 
action, in the order that the request was 
received.  Notice should be sent to the veteran 
and to his representative, in accordance with 
applicable regulations.  Care should be taken to 
assure that the representative is adequately 
informed of the time and location of the hearing.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

